DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed 04/14/2021 has been received and considered. Claims 1, 3-9, 13, and 15-22 are currently pending. 

Examiner’s Amendment
Please amend the claims in accordance with the Examiner’s Amendment recited in the office action submitted 03/11/2021.

Allowable Subject Matter
Claims 1, 3-9, 13, and 15-22 are allowed over prior art of record.
A reason for the indication of allowable subject matter was provided in the Office Action submitted 03/11/2021.

Response to Arguments 
Regarding the Claim of Priority, the certified copy has been filed, and the objections are withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 
***
/JUAN C OCHOA/		4/19/21Primary Examiner, Art Unit 2127